         Case 1:19-cv-10247-NRB Document 5 Filed 11/05/19 Page 1 of 14




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK                                       Case No.:
RBC CAPITAL MARKETS, LLC

                        Plaintiff,

       -against-

GARCIA HAMILTON & ASSOCIATES, L.P.

                        Defendant.


                                         COMPLAINT


       Plaintiff, RBC Capital Markets, LLC (hereinafter “RBCCM”), brings this complaint

against Defendant, Garcia Hamilton & Associates, L.P. (hereinafter “GHA”), and alleges the

following.

                                     NATURE OF CLAIM

   1. This is an action grounded upon mutual mistake requiring reformation, breach of

       contract, breach of the duty of good faith and fair dealing, and unjust enrichment.

       RBCCM seeks a determination that GHA has a duty to cancel, reverse, and/or refund

       proceeds from a transaction for Dupont floating rate notes dated May 9, 2019, CUSIP

       (Committee on Uniform Identification Procedures) No. 263534CM9 (the “bond

       transaction”).

   2. As described in great detail below, GHA, and its counsel, have fraudulently induced

       RBCCM, and its counsel, to delay the filing of this action, through their false and illusory

       expressed desire to engage in settlement discussions, when in actuality their true motive

       and modus operandi was to buy time to enable them to draft and file a Complaint in the

       United States District Court for the Southern District of Texas (the “Texas Complaint”),



                                                                                                   1
     Case 1:19-cv-10247-NRB Document 5 Filed 11/05/19 Page 2 of 14




   which seeks preemptive declaratory relief, on issues identical to those RBCCM had

   expressed its intention to pursue before this Court, in what is a transparent attempt by

   GHA to deprive RBCCM, of RBCCM’s undeniable right to pursue its meritorious claims

   in this Court. Thus, the first-to-file rule is inapplicable, as per well-grounded precedent

   in both the Fifth and Second Circuits, and the matter must proceed before this Honorable

   Court.

                                      THE PARTIES

3. RBCCM is a Minnesota limited liability company and has its principal place of business

   in the State of New York. It is a subsidiary of RBC USA Holdco, a bank holding

   company and fully owned subsidiary of Canadian bank Royal Bank of Canada. RBCCM

   is authorized to do business in the State of New York and elsewhere.

4. GHA is incorporated under the laws of the State of Delaware and has its principal place

   of business in the State of Texas. It is an asset management firm authorized to do

   business in the State of New York and elsewhere.

                             JURISDICTION AND VENUE

5. This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1331 (a)(1) because the

   amount in controversy exceed the sum value of $75,000.00, exclusive of interests and

   costs, and the suit is between citizens of different states.

6. Pursuant to NYCPLR §301 and NYCPLR §302(a)(1), this Court has personal jurisdiction

   over GHA.

7. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that a substantial part of the

   events or omissions giving rise to this claim occurred in this judicial district.




                                                                                                 2
     Case 1:19-cv-10247-NRB Document 5 Filed 11/05/19 Page 3 of 14




                             GENERAL ALLEGATIONS

            I. Dupont Floating Rate Notes Transaction Dated May 9, 2019

8. On May 7, 2019, Dupont announced that its Board of Directors had approved the

   separation of DowDuPont’s Agriculture Division. Such announcement triggered the

   ability for certain bonds to be called; meaning, that Dupont would call the bonds and pay

   the holders of the bonds the call price (the face value of the bonds) (the “Dupont

   Announcement”).

9. On May 9, 2019, at 8:40 AM, before RBCCM was aware of the Dupont Announcement,

   RBCCM agreed to purchase 471,580 Dupont bonds (the “Bonds”). Per industry practice,

   the yield (and therefore the price) for these bonds was agreed based on the maturity

   reported on Bloomberg on May 9, 2019. Based on the parties’ communications, GHA

   appeared to share RBCCM’s belief (based on data visible on Bloomberg) that the bonds

   were not due to mature until 2020. On May 9, 2019, the transaction price was calculated

   to be $100.350 (the “Initial Price”).

10. Accordingly, RBCCM purchased the Bonds from GHA at the Initial Price, and wired

   $47,323,053.00 (excluding accrued interest) to GHA to consummate the purchase.

11. However, the Initial Price did not reflect the Dupont Announcement, which would have

   had a material, calculable impact on the price of the Bonds, by, in essence, reducing the

   time to maturity from almost one year to less than three weeks. Notably, this modification

   had not been implemented on Bloomberg at the time of the transaction on May 9, 2019.

12. As such, the transaction price, properly calculated as $100.004, was instead calculated,

   by mutual mistake of the parties, as $100.350 (based on a maturity date of May 1, 2020,




                                                                                               3
     Case 1:19-cv-10247-NRB Document 5 Filed 11/05/19 Page 4 of 14




   as opposed to the revised maturity date of May 24, 2019), leading to an overpayment by

   RBCCM to GHA in the amount of $162,937.49.

13. This reporting error was subsequently noted and corrected by Bloomberg on or about

   May 10, 2019.

14. On or about May 16, 2019, immediately upon becoming aware of the Bonds’ yield

   correction, RBCCM contacted GHA and demanded that GHA refund the overpayment in

   the amount of $161,641.81 – less than the total of $162,937.49 - on account of the

   undeniable error in Bloomberg’s reporting.

15. RBCCM sent several communications demanding a refund of the overpayment on

   account of, inter alia, mutual mistake requiring reformation of the transaction/contract.

16. Indeed, on June 27, 2019, Paul Serritella, RBCCM’s Director and Senior Counsel sent

   GHA’s Chief Compliance Officer, Beth McWilliams, a letter demanding a refund of the

   overpayment, providing a detailed description of the error in question, and referring GHA

   to the relevant websites and applicable case law. A true and correct copy of the June 27,

   2019 letter is annexed hereto as Exhibit “1”.

17. On August 13, 2019, Gilbert Garcia, of GHA, sent Stephen Manning, of RBCCM, an

   email requesting, inter alia, evidence of the Bloomberg’s price correction for the Bonds.

   A true and correct copy of the August 13, 2019 email is annexed hereto as Exhibit “2”.

18. On August 15, 2019, Stephen Manning, of RBCCM, responded to Gilbert Garcia, of

   GHA, via email, which email included attachments that provided irrefutable evidence of

   the Bonds’ price correction, as reported by Bloomberg, and stated that RBCCM was open

   to discussing the matter at any time. A true and correct copy of the August 15, 2019




                                                                                               4
     Case 1:19-cv-10247-NRB Document 5 Filed 11/05/19 Page 5 of 14




   email from Stephen Manning to Gilbert Garcia, with attachments, is annexed hereto as

   Exhibit “3”.

19. On August 27, 2019, Stephen Manning, of RBCCM, sent a follow up email to Gilbert

   Garcia, of GHA, attempting to confirm Gilbert Garcia’s receipt of Stephen Manning’s

   August 15, 2019 email with attachments, and, once again, indicating that RBCCM was

   open to discussing this matter. A true and correct copy of the email from Stephen

   Manning to Gilbert Garcia on August 27, 2019 is annexed hereto as Exhibit “4”.

20. On September 20, 2019, Jeffrey Detwiler, of GHA, sent an email to Stephen Manning, of

   RBCCM, attempting to justify GHA’s delayed response by stating that Gilbert Garcia

   was traveling, and that Gilbert Garcia would send a letter the following week. In

   addition, Jeffrey Detwiler, reiterated Gilbert Garcia’s request for evidence of

   Bloomberg’s price correction of the subject Bonds, despite the fact that such evidence

   was already provided on June 27 and August 15, 2019. A true and correct copy of the

   email from Jeffrey Detwiler to Stephen Manning is annexed hereto as Exhibit “5”.

   Gilbert Garcia did not respond any further, by letter, or otherwise.

   II.    GHA, and its Counsel, Have Engaged in Improper Forum Shopping

21. On October 7, 2019, counsel for RBCCM sent GHA another demand letter, due to

   GHA’s lack of response, and due to GHA’s refusal to acknowledge the undeniable, and

   public, correction by Bloomberg of the Bonds’ price. This time, RBCCM indicated an

   unequivocal intent to commence legal action in the United States District Court for the

   Southern District of New York, by October 16, 2019, in the event that GHA did not

   refund the overpaid portion of the Bonds’ price by stating:

          [I]f Garcia Hamilton & Associates, L.P. (“Garcia Hamilton”) does
          not transfer $161,641.58 to [RBCCM] by Wednesday, October 16,



                                                                                             5
     Case 1:19-cv-10247-NRB Document 5 Filed 11/05/19 Page 6 of 14




           2019, [RBCCM] will pursue all remedies afforded to it by law,
           including, but not limited to, commencing legal action in the
           United States District Court, for the Southern District of New
           York, on the grounds of mutual mistake requiring reformation of a
           contract, breach of contract, breach of the duty of good faith and
           fair dealing, unjust enrichment and any other appropriate claims.

   A true and correct copy of the October 7, 2019 demand letter is annexed hereto as Exhibit

   “6”.

22. On October 9, 2019, in response to the undersigned’s October 7, 2019, demand letter,

   particularly the threat contained therein to commence litigation in this very Court,

   Counsel for GHA, Jacob Monty from Monty and Ramirez, LLP, requested an extension

   of the deadline until October 31, 2019 by leaving a voicemail for RBCCM’s counsel.

23. On Friday, October 11, 2019, Jacob Monty, counsel for GHA, contacted Paul Serritella,

   internal senior counsel for RBCCM, by telephone, and stated that he wanted an extension

   of time on RBCCM’s October 7, 2019 demand letter and wanted to discuss the prospect

   of a deal with RBCCM. Paul Serritella responded by stating that GHA had been stalling

   for a while but RBCCM would consider a reasonable extension to permit resolution of

   the matter. Jacob Monty responded by saying that he, and his client, were motivated to

   reach an amicable resolution with RBCCM regarding this dispute.

24. Counsel for RBCCM contacted counsel for GHA on October 15, 2019 and left a message

   with the receptionist for Jacob Monty, or his associate, Laura Hernandez, to return the

   call.

25. On October 15, 2019, at 5:56 PM, Jacob Monty sent an email to counsel for RBCCM

   stating the following:

           Thank you for reaching out. Both Laura [and I] are in a
           mediation today. We were hoping to get an exten[s]ion till
           end of the month to get our client on board with a


                                                                                             6
     Case 1:19-cv-10247-NRB Document 5 Filed 11/05/19 Page 7 of 14




          resolution. We only got retained last week and we are meeting
          with our client this week. Can we have till Oct. 31 before you
          commence any litigation? [Emphasis Added].

   A true and correct copy of the October 15, 2019 email from GHA’s counsel to RBCCM’s

   counsel is annexed hereto as Exhibit “7”.

26. In response, on October 15, 2019, at 10:18 PM, counsel for RBCCM sent an email to

   counsel for GHA stating the following:

          My client is concerned that Garcia Hamilton has been essentially
          unresponsive about this matter, about which they have known since
          Paul’s letter dated June 27, 2019.

          We do not understand what it is that will take your client until the
          end of the month. I am authorized to offer you an extension until
          Monday, October 21, 2019. If you were to offer a reasonable
          approach to resolving this matter by then, my client will consider a
          further extension.

   A true and correct copy of the October 15, 2019 email from RBCCM’s counsel to GHA’s

   counsel is annexed hereto as Exhibit “8”.

27. On October 21, 2019, at 10:41 AM, counsel for GHA reached out to counsel for RBCCM

   to try to schedule a call to discuss this matter. Due to GHA’s last-minute attempt to

   schedule such call, counsel for RBCCM was unavailable on October 21, 2019, and

   suggested that they speak the next day at any time after 10:00 AM, effectively consenting

   to an additional extension of one day. Ultimately, counsel for both parties agreed to

   speak at 2:30 PM on October 22, 2019.

28. On the October 22, 2019 call, GHA’s counsel started by reciting GHA’s purported

   defenses. Counsel for RBCCM responded by stating “Are you going to make a settlement

   offer today?” Counsel for GHA firmly stated that she would not make an offer. In

   response, counsel for RBCCM asked Counsel for GHA to “send an email regarding the




                                                                                           7
     Case 1:19-cv-10247-NRB Document 5 Filed 11/05/19 Page 8 of 14




   basis for its position, so that RBCCM and its counsel could assess GHA’s position and

   respond accordingly”. Counsel for GHA agreed to do so.

29. On October 22, 2019, at 5:06PM (after business hours and almost 3 hours after the

   parties’ respective counsel spoke on the phone), GHA’s counsel did indeed send an email

   to RBCCM’s counsel setting forth its client’s position on the subject dispute, and, instead

   of affording RBCCM an opportunity to assess GHA’s position and respond in good faith,

   as agreed upon during the call earlier that day, GHA’s counsel stated the following in

   relevant part:

           Because your client has threatened to pursue litigation on numerous
           occasions, and we have not come to any resolution on this
           matter, my client feels like it has no choice but to file a declaratory
           judgment action so that a court of competent jurisdiction can settle
           the matter. [Emphasis Added].

   A true and correct copy of the October 22, 2019 email from GHA’s counsel to RBCCM’s

   counsel is annexed hereto as Exhibit “9”.

30. Notably, although RBCCM was ready, willing, and able to engage in meaningful

   settlement discussions in good faith, and even refrained from commencing this action, at

   GHA’s request and in reliance upon GHA’s misrepresentations that it would be making a

   settlement offer imminently, GHA abruptly shifted its position and refused to engage in

   settlement discussions of any kind.

31. After receiving the email from GHA’s counsel on October 22, 2019, counsel for RBCCM

   immediately contacted counsel for GHA and left a voicemail inquiring as to whether or

   not GHA had filed a Complaint, and, if so, in what jurisdiction, as the October 22, 2019

   email was not clear on this point.




                                                                                              8
     Case 1:19-cv-10247-NRB Document 5 Filed 11/05/19 Page 9 of 14




32. On October 25, 2019 (3 days later), GHA’s counsel informed RBCCM’s counsel that it

   had filed a Complaint, seeking a declaratory judgment in Texas (the “Texas Complaint”).

   A true and correct copy of the October 25, 2019 email is annexed hereto as Exhibit “10”.

33. A true and correct copy of the Texas Complaint is annexed hereto as Exhibit “11”.

34. The Texas Complaint was filed on the morning of October 23, 2019 – the morning

   immediately following the conversation between counsel for RBCCM and counsel for

   GHA, and only hours after GHA’s counsel sent its email setting forth its position and

   indicating that GHA had already filed, or was in the process of filing, a Complaint

   seeking declaratory relief, in an unspecified jurisdiction.

35. Given the circumstances surrounding GHA’s request for an extension of time, and the

   timing of the October 22, 2019 email setting forth GHA’s position, coupled with the fact

   that GHA filed the Texas Complaint immediately after the October 22, 2019 phone call

   and email, it is abundantly clear that the Texas Complaint was already drafted before

   counsel for GHA even spoke to counsel for RBCCM on October 22, 2019.

36. There is no doubt that GHA’s deception was designed to dupe RBCCM’s counsel with

   the false promise of settlement in a grossly improper (and impermissible) manner, in

   order to beat RBCCM in a race to the courthouse. The conduct of GHA, and its counsel,

   constitutes forum shopping.

37. The Texas Complaint requests the Texas Court to enter an order declaring, essentially,

   that the causes of action set forth in this Complaint, before this Court, lack merit, before

   this Complaint was even filed. See Exhibit 11, para. 27. GHA had admitted that the

   reason why they chose to commence the Texas Action is because RBCCM threatened to




                                                                                                  9
     Case 1:19-cv-10247-NRB Document 5 Filed 11/05/19 Page 10 of 14




   commence litigation before this Court, on the grounds set forth herein. See Exhibit “11”,

   para. 8.

38. Notably, despite RBCCM’s good faith efforts to resolve this matter amicably, GHA made

   no such efforts. Indeed, GHA requested an extension of time from RBCCM’s counsel

   under the false pretense that they would be making a good faith settlement offer, when, in

   actuality, they were merely buying time to draft and file the Texas Complaint, in what

   can only be described as classic bad faith.

39. At no point did GHA make a settlement offer, or solicit an offer from RBCCM, that

   would have indicated an intent to resolve this issue.

40. Indeed, GHA, and its counsel, did not act in good faith at any relevant time, and they

   certainly did not have any intention of even attempting to resolve this matter – all that

   they were concerned with was obtaining more time from RBCCM, using whatever means

   necessary (including, but not limited to, sharp practices), so that they could litigate this

   matter in the forum of their choosing.

41. Based on the foregoing, RBCCM has filed this action in this Court, as an exception to the

   first-to-file rule (where a party deceives another into delaying the commencement of an

   action by falsely promising to engage in meaningful settlement discussions, only to file a

   preemptive complaint exclusively seeking declaratory relief in another jurisdiction).

42. The aforementioned exception to the first-file-rule is well-grounded precedent in both the

   Fifth and Second Circuits.

                              FIRST CAUSE OF ACTION
                                    (Reformation)

43. Plaintiff repeats and re-alleges the allegations contained in the preceding paragraphs of

   this Complaint as if fully set forth herein.



                                                                                                  10
     Case 1:19-cv-10247-NRB Document 5 Filed 11/05/19 Page 11 of 14




44. As alleged above, Plaintiff and Defendant entered into an enforceable agreement for the

   purchase and sale of the Bonds on May 9, 2019, which set the price for the purchase and

   sale of the Bonds based on the maturity reported by Bloomberg.

45. Due to the Bloomberg reporting error, the Bonds were not purchased for the correct price

   of $100.004 per bond; rather, they were mistakenly purchased for $100.35 per bond.

46. By virtue of this undeniable mutual mistake, resulting from a Bloomberg reporting error,

   there is no doubt that RBCCM overpaid GHA, and is owed $161,641.58.

47. RBCCM acquired all rights and benefits incidental to the ownership of the Bonds that it

   purchased, including all contractual rights and rights of reformation against GHA.

48. RBCCM has performed all required conditions, covenants, and promises under the

   agreement between RBCCM and GHA for the purchase of the Bonds.

49. GHA breached and repudiated its obligations under the Bonds by refusing to adjust the

   price of the Bonds to reflect the accurate maturity date of the bonds.

50. GHA’s conduct is wrongful, improper, and unauthorized.

51. Accordingly, the agreement between the parties must be reformed to reflect the correct

   price of the Bonds - $100.004, based on the maturity date as corrected by Bloomberg, and

   the overpayment in the amount of $161,641.58 must be refunded by GHA to RBCCM

   forthwith, along with statutory interest and attorneys’ fees.

                            SECOND CAUSE OF ACTION
                                (Breach of Contract)

52. RBCCM repeats and re-alleges each of the allegations contained in the preceding

   paragraphs.




                                                                                             11
     Case 1:19-cv-10247-NRB Document 5 Filed 11/05/19 Page 12 of 14




53. As alleged above, RBCCM and GHA entered into an enforceable agreement for the

   purchase and sale of the Bonds on May 9, 2019, in which RBCCM undertook to pay

   GHA a purchase price in the amount of the price set forth by Bloomberg for the Bonds.

54. As promised, RBCCM performed its obligation under the agreement by wiring Defendant

   a total of $47,323,053, in reliance upon Bloomberg’s erroneous report that the Bonds

   were priced at 100.35 each.

55. Immediately upon discovery of Bloomberg’s reporting error, and subsequent correction

   of the price of the Bonds to $100.004 each, RBCCM demanded that GHA refund its

   overpayment in the amount of $161,641.58.

56. GHA violated its obligation under the agreement to honor the pricing set forth by

   Bloomberg and has failed to refund the overpayment in the amount of $161,641.58 to

   RBCCM.

57. As such, GHA is in breach of its agreement with RBCCM.

58. RBCCM has suffered damage in the amount of the overpayment ($161,641.58).

59. RBCCM seeks payment of the amount she overpaid to GHA ($161,641.58) in addition to

   statutory interest, and attorneys’ fees.

                          THIRD CAUSE OF ACTION
           (Breach of Implied Covenant of Good Faith and Fair Dealing)

60. RBCCM repeats and re-alleges each of the allegations contained in the preceding

   paragraphs.

61. In New York, within every contract is an implied covenant of good faith and fair dealing.

   The parties’ agreement for the purchase and sale of the Bonds contains such an implied

   covenant as New York law is applicable to this dispute.




                                                                                            12
        Case 1:19-cv-10247-NRB Document 5 Filed 11/05/19 Page 13 of 14




   62. GHA breached this covenant when it acted in bad faith and in a manner that deprived

      RBCCM of the amount of the overpayment in the amount of $161,641.58, by refusing to

      honor the accurate price of the Bonds, as reported by Bloomberg.

   63. RBCCM reasonably relied upon GHA’s promise to honor the Bloomberg pricing for the

      Bonds, and as a result, RBCCM has been damaged in the amount of $161,641.58.

                               FOURTH CAUSE OF ACTION
                                  (Unjust Enrichment)

   64. RBCCM repeats and re-alleges each of the allegations contained in the preceding

      paragraphs.

   65. Certain legal and equitable obligations exist that were intended in the contract but that

      have not been fulfilled by GHA, namely the agreement by the parties to honor the pricing

      set forth on Bloomberg for the purchase and sale of the Bonds.

   66. As a result, and irrespective of whether the obligation to do so exists under the contract,

      GHA has unjustly enriched itself by accepting the overpayment in the amount of

      $161,641.58 tendered by RBCCM, and by refusing to refund said overpayment, despite

      RBCCM’s repeated demands for GHA to do so.

   67. RBCCM has been damaged by GHA’s unjust enrichment in the amount of the

      overpayment ($161,641.58), along with statutory interest and attorneys’ fees.

WHEREFORE, RBCCM prays that this Honorable Court:

      A. Enter judgment in favor of RBCCM and against GHA, ordering GHA to:

              i.)     reforming the contract for the purchase and sale of the Bonds to reflect the

                      actual price of the Bonds, as corrected by Bloomberg on or about May 10,

                      2019 ($100.004 per Bond); and




                                                                                                   13
       Case 1:19-cv-10247-NRB Document 5 Filed 11/05/19 Page 14 of 14




             ii.)   immediately refund the overpayment by RBCCM in the amount of

                    $161,641.58;

      B. Order such and further relief as the Court may deem just and equitable, including but

         not limited to ordering GHA to pay the costs of this action and reasonable attorneys

         fees.

Dated: New York, New York
       November 4, 2019


                                                          SABHARWAL & FINKEL, LLC

                                                          By:    /s/Adam Finkel
                                                                 Adam Finkel (AF-1368)
                                                                 Attorneys for Plaintiff
                                                                 250 Park Avenue, 7th Floor
                                                                 New York, New York 10177
                                                                 Tel: (646) 409-2789




                                                                                            14
